Citation Nr: 1015593	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-26 241	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1966 Board of Veterans' Appeal (Board) decision that 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 20 percent for postoperative residuals of subtotal 
gastrectomy, for accrued purposes.  

2.  Whether there was clear and unmistakable error in a 
January 1973 Board decision that denied the Veteran's claim 
of entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of subtotal gastrectomy, for accrued 
purposes.  

3.  Whether there was clear and unmistakable error in a June 
1988 Board decision that denied the Veteran's claim of 
entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of subtotal gastrectomy, for accrued 
purposes.  





(The issues of service connection for the cause of the 
Veteran's death, service connection for a psychiatric 
disorder and osteoarthritis, claimed as bone condition, 
secondary to service-connected postoperative residuals of 
subtotal gastrectomy, and entitlement to TDIU, for purposes 
of accrued benefits, an evaluation in excess of 40 percent 
for postoperative residuals of subtotal gastrectomy for 
purposes of accrued benefits, and recognition as a helpless 
child of the Veteran on the basis of permanent incapacity for 
self-support for the purpose of death pension benefits is the 
subject of a separate Board decision.)  


REPRESENTATION

Moving party represented by:  Darla J. Lilly, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to April 
1952.  

This matter comes before the Board on motion from the 
appellant's attorney, pursuant to 38 U.S.C.A. § 7111 (West 
2002).  





FINDINGS OF FACT

1.  By decisions dated in March 1966 and September 1973, the 
Board denied the Veteran's claims for an evaluation in excess 
of 20 percent for postoperative residuals of subtotal 
gastrectomy.  

2.  In June 1988, the Board denied the Veteran's claim for an 
evaluation in excess of 40 percent for postoperative 
residuals of subtotal gastrectomy.  

3.  The March 1966, September 1973, and June 1988, Board 
decisions did not involve undebatable error which, had it not 
been made, would have manifestly changed the outcome of the 
decisions.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the March 1966 
Board decision on the basis of CUE, for accrued purposes have 
not been met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.1400, 20.1402, 20.1403 (2009).  

2.  The criteria for revision or reversal of the January 1973 
Board decision on the basis of CUE, for accrued purposes have 
not been met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.1400, 20.1402, 20.1403 (2009).  

3.  The criteria for revision or reversal of the June 1988 
Board decision on the basis of CUE, for accrued purposes have 
not been met.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.1400, 20.1402, 20.1403 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims 
involving CUE.  An allegation of CUE does not actually 
represent a "claim" but rather is a collateral attack on a 
final decision.  See Simmons v. Principi, 17 Vet. App. 104, 
109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

CUE

The appellant's attorney has alleged CUE in Board decisions 
dated in March 1966, January 1973, and June 1988, wherein the 
Board denied an evaluation in excess of 20 percent for 
postoperative residuals of subtotal gastrectomy in March 
1966, January 1973, and an evaluation in excess of 40 percent 
in the June 1988 decision.  

A decision issued by the Board is final.  38 U.S.C.A. 
§§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  
Previous determinations of the Board that are final and 
binding, including decisions of the degree of disability, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, however, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).  

The regulations define CUE as follows:   

1.  It is the kind of error, of fact or 
of law, that when called to the attention 
of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different, but for 
the error.  38 C.F.R. § 20.1403(a).  

2.  Generally, either the correct facts, 
as they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. 
§ 20.1403(a).  

3.  It is an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  See Russell v. Principi, 3 Vet. 
App. at 313.  Additionally, 38 C.F.R. § 20.1403(d) gives 
examples of situations that are not CUE. CUE is not a:  

1.  Changed medical diagnosis.  

2.  Failure to fulfill the duty to 
assist.  

3.  Disagreement as to how the facts were 
weighed or evaluated.  

4.  Change in interpretation of a statute 
or regulation.

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e).  

The Board's consideration of a CUE motion must be based on 
the record that existed when the prior decision was made, 38 
C.F.R. § 20.1403(b), unless the Board decision was decided on 
or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable in CUE motions.  38 C.F.R. § 20.1411(a).  In 
fact, the movant bears the burden of presenting specific 
allegations of error that would amount to CUE.  Thus, for a 
moving party to make a successful CUE showing is an extremely 
difficult burden.  

It has been held that CUE is a very specific and rare kind of 
"error"  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

In light of the foregoing, the appellant must argue that 
either the correct facts were not considered by the Board or 
that applicable laws and regulations were not correctly 
applied in the decision at issue.  Such a determination must 
be based on the record and the law that existed at the time 
of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 
(1996).  Where evidence establishes CUE, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  

Factual Background

The Veteran's separation examination in April 1952, showed 
that he weighed 144 pounds at the time of discharge from 
service.  

In May 1952, the Veteran filed an application for VA hospital 
treatment or domiciliary care, and a claim of service 
connection for an "ulcerated stomach".  He reported that 
the condition began around February 1952, and that he had 
been treated by a Dr. Tom Guyton.  

In May 1952, the Veteran was evaluated for VA treatment 
purposes.  Dr. Tom Guyton was the evaluating physician.  Dr. 
Guyton noted that he had treated the Veteran two months 
earlier, during service, for a duodenal ulcer.  It was noted 
that the Veteran had a history of pain and burning in the 
epigastrium; that he was tender to palpation; that x-rays in 
February 1952 had revealed an active duodenal ulcer in the 
first portion of the duodenum; that he had followed a diet 
for a short time with relief of symptoms; and that the pain 
and symptoms had returned in March 1952.  The Veteran 
reported that he did not have an occupation.  

VA received a statement from a friend of the Veteran in July 
1952.  He had known the Veteran for 19 months, while in 
service.  He and the Veteran were out together one night in 
February 1952, when the Veteran was home on leave.  The 
Veteran stated that he was having sharp pains and began to 
pass a large amount of blood from his bowels.  The Veteran 
went to see Dr. Guyton the next morning, x-rays were made, 
and he was given medication and placed on a strict diet.  He 
had not seemed to feel very good since that time.  

The Veteran was again evaluated by Dr. Guyton in September 
1952.  Dr. Guyton noted that the Veteran had had intermittent 
attacks of epigastric pain, with improvement and relief for 
short periods, since February 1952.  He recently had an 
attack of sour belches accompanied by acute pain in the 
abdomen.  He was very constipated, had lost some weight (15 
pounds), and had tenderness over the duodenum.  There was 
moderate rigidity over the epigastrium when having an attack.  
The Veteran reported that he was a truck driver.  

A report of contact, dated in October 1952, shows that the 
Veteran presented at a VA office in Decatur, Alabama, 
requesting medical treatment.  It was noted that he had made 
several trips to the VA office, complaining of his stomach 
and stating that he could not hold a job or do anything else 
much with the condition aggravating him at short intervals as 
it was.  At the time of the contact, he reported that he was 
employed by the Tennessee Valley Authority (TVA).  It was 
noted that his speech and appearance indicated that he was 
very anxious about his condition and "his general appearance 
was indicative that he might be suffering some pains in his 
body and was very nervous over same."  A letter was prepared 
for the Veteran, wherein it was noted, among other things, 
that he had experienced some improvement in his ulcer-related 
symptoms after filing his initial application for 
hospitalization; that his symptoms became aggravated in 
September 1952; and that he had suffered with the condition 
ever since service.  

The Veteran was examined for VA compensation purposes in 
November 1952.  He reported that he had had an "ulcerated 
stomach" and "bleeding ulcer" since February 1952.  He 
also reported "bowel trouble".  He stated that he had pain 
during the night and in the late afternoon, and that he took 
alkalis.  He denied that he had ever vomited blood or had 
tarry stools, and indicated that he had been employed as a 
truck driver with the TVA since July 1952.  On physical 
examination, it was noted that he had a medium build, that he 
weighed 150 pounds, and that his maximum weight in the past 
year had been 155 pounds.  He complained of moderate pain on 
deep pressure over the epigastrium and the right 
hypochondrium.  A gastrointestinal (GI) series revealed that 
the duodenum was deformed and tender to palpation, and that 
there was moderate pylorospasm.  The final diagnosis was that 
he had an active duodenal ulcer.  

That same month, the Veteran was also evaluated for VA 
treatment purposes.  He reported that he had had trouble with 
his stomach since February 1952.  He stated that he was a 
truck driver, and that he had not been hospitalized since his 
discharge from service.  He complained of pain during the 
night and late afternoon, and denied vomiting blood or having 
tarry stools.  X-rays were noted to show an active duodenal 
ulcer.  

A report of contact, dated in December 1952, shows that the 
Veteran again presented at the VA Office in Decatur, Alabama, 
requesting medical treatment.  He reported that he had 
returned from Korea in February 1952, that he had had "an 
attack with his stomach" later that same month, while 
furloughed home, and that he had seen a physician and been 
told that he had an "ulcerated stomach".  It was noted that 
the veteran had made numerous visits to the VA office, 
"complaining of his stomach and cramping . . .."  At the 
time of contact, the Veteran complained of present severe 
pain from his stomach condition and a severe attack of 
cramping the night before.  

By a decision entered in December 1952, the RO in Montgomery, 
Alabama granted service connection for a duodenal ulcer.  The 
RO assigned a 20 percent evaluation therefor under Diagnostic 
Code (DC) 7305-7541, effective from April 1952.  

When the Veteran was examined for VA treatment purposes later 
that same month, he complained of daily cramps in the 
epigastrium, coming mostly at 2 a.m.  There was tenderness 
over the abdomen, particularly over the epigastrium.  It was 
noted that he was constipated and had sour belches and much 
gas, and that his symptoms began in February 1952.  Reference 
was made to "hemorrhages".  He indicated that he was 
unemployed.  

A letter from a Contact Representative, dated in January 
1953, indicates that the Veteran visited the VA office in 
Decatur in late December 1952 "apparently suffering great 
pain from some cause . . .."  It was noted that his sickness 
was evidenced in his face, eyes, and manner, and that he 
reported that he could not hold a job on account of his 
disability and "would like some service".  

In January 1954, the Veteran underwent x-ray and a GI series 
performed by E. E. Camp, M.D.  It was noted that the stomach 
was normal in size and shape, and emptied rapidly.  
Peristalsis was quite active and uninterrupted.  The duodenal 
cap was tender to pressure and constantly deformed, and spot 
films revealed an ulcer niche.  The conclusion was that the 
Veteran had a duodenal ulcer without evidence of obstruction.  

When the Veteran was examined for VA compensation purposes in 
January 1958, he stated that "[f]oods sour on my stomach . . 
.."  He reported pain in the area of the epigastrium, and 
said that the condition was relieved by alkalis.  He 
indicated that he vomited occasionally, but gave no history 
of tarry stools.  He stated that his bowels moved daily, as a 
general rule; though he occasionally missed a day and had to 
take a mild laxative.  X-rays revealed that his stomach was 
not remarkable.  No spasm or local tenderness was present at 
the time of fluoroscopy.  The duodenal bulb continued to show 
a moderate degree of deformity, but there was no ulcer crater 
demonstrable.  He weighed 145 pounds.  The diagnostic 
assessment was that he had chronic duodenal ulcer disease 
with duodenal bulb deformity.  

By a decision entered in February 1958, the RO confirmed and 
continued the Veteran's prior 20 percent evaluation for 
duodenal ulcer.  The Veteran was notified of the RO's 
determination, and did not appeal.  

In April 1962, someone called the RO to request assistance in 
securing the Veteran's hospitalization.  It was noted that 
the Veteran was suffering from ulcers, that he was engaged in 
construction work, and that he became ill on the job the 
previous Friday.  It was also noted that a physician, Dr. M. 
D. Jacobs, had called to report on the Veteran's condition.  
The physician reportedly stated that the Veteran had a very 
large, active duodenal ulcer that had been present for 
several years; that he was having more and more pain in the 
region; that there was no evidence of bleeding; and that 
"[h]e is also having emotional problem[s] along with this."  
Hospitalization was recommended.  

Thereafter, the Veteran was hospitalized in a VA facility 
from April 11, to May 26, 1962.  He presented with complaints 
of pain in the epigastrium; pains in the left chest radiating 
to the shoulder; and marked nervousness, tenseness, and an 
inability to concentrate and work.  It was noted that he was 
a welder.  He reported that he had worked steadily since his 
discharge from service, even while suffering terrific agonies 
with his stomach and losing much sleep at night.  He stated 
that, about two years before the hospital admission, he had 
suddenly stopped having such severe pains in his stomach and, 
instead, started to have pain, muscle tightness, numbness, 
weakness, and paresthesias in multiple areas.  He 
particularly noted a tight, tense, gripping pain that tended 
to "grab" him in the left anterior chest and radiate to his 
left shoulder.  The examining physician noted that this 
appeared to nearly paralyze the Veteran and render him 
incapable of any thought or action.  The examiner also noted 
that the Veteran had had numerous examinations, including 
electrocardiograms (EKG's) and special heart examinations, 
and had been told that there was nothing wrong.  The examiner 
indicated that the Veteran had been told that he had a 
"hyperventilation syndrome", and that he had overcome that 
tendency somewhat, but that the Veteran felt that his ulcer 
was to blame for all of his problems.  The Veteran stated, 
"The ulcer pain made me so nervous and wore me down that 
when my stomach stopped hurting, it spread all over me".  It 
was noted that he took medication for his stomach and his 
nerves.  

On physical examination, it was noted that a review of the 
Veteran's respiratory system was negative, except for 
tightness on breathing.  Cardiac palpitation was noted at 
times.  The Veteran appeared healthy, but tense and nervous.  
His lungs were clear, except for an occasional musical rale.  
A mild sinus arrhythmia was noted.  He claimed tenderness in 
the epigastrium and right hypochondrium.  Routine complete 
blood count (CBC) was essentially within normal limits.  On 
GI series, the duodenal bulb was somewhat deformed due to 
scarring from healing of old ulcers, but no evidence of 
active ulceration was present.  It was noted that the 
possibility of a sliding hernia of the distal duodenum and 
very proximal portion of the jejunum into the lesser 
peritoneal sac had to be considered.  On repeat GI series, 
there was no evidence of intrinsic lesion of the esophagus or 
stomach.  However, there was a persistent deformity of the 
first portion of the duodenum as may be associated with 
chronic duodenal ulceration.  

During the course of hospitalization, the Veteran gained 
about five pounds.  He was given a bland diet.  He was rather 
demanding for conferences with his ward physician, during 
which he recounted in a typical psychoneurotic fashion at 
great length his various symptoms and how they affected him, 
particularly his ability to work.  He may have gained some 
benefit from these conferences.  As hospitalization 
progressed, he became less nervous, less tense, had less 
stomach distress, and appeared to make a better adjustment 
generally.  However, he felt that there had been insufficient 
improvement, and that return to work could immediately cause 
him to become more symptomatic.  No psychiatric evaluation 
was obtained.  The pertinent diagnoses at hospital discharge 
were chronic duodenal ulcer disease, symptomatic; and 
psychoneurotic reaction, exact type undetermined with some 
conversion tendency.  

By a decision entered in July 1962, the RO confirmed and 
continued the Veteran's prior 20 percent evaluation for 
duodenal ulcer.  The RO also denied a temporary total rating 
for the aforementioned period of hospitalization, and denied 
service connection for a psychoneurosis.  The Veteran was 
notified of the RO's determination, and did not appeal.  

VA clinical records, dated in September 1964, show that the 
Veteran presented for approval of VA fee basis treatment.  He 
complained of sour stomach, excessive gas, headache, and pain 
in the left chest.  He indicated that he had a constant, 
gnawing pain in his abdomen, especially two to three hours 
after meals.  He reported that he took his medication as 
directed, and that it gave him some relief; however, there 
were times when he needed to see a physician promptly.  He 
indicated that he was on a bland diet, and he denied having 
nausea, vomiting, or bleeding.  On physical examination, it 
was noted that the Veteran was well nourished and did not 
appear particularly ill.  He weighed 148 1/2 pounds.  There was 
tenderness over the epigastrium.  Fee basis treatment was 
approved, and subsequent reports of outpatient medical 
services, dated through October 1964, show that he was 
treated for stomach pain, weakness, and nausea.  

An October 1964 letter was received from Charlie H. Burt, 
M.D., in connection with a claim for reimbursement of medical 
expenses.  Dr. Burt reported that he had been called for 
surgical consultation in February 1964, in connection with 
problems the Veteran was having with a pyloric obstruction.  
The Veteran was admitted to the hospital for protracted 
nausea and vomiting and a boring pain into the region of the 
back.  A 60-percent resection gastrectomy was performed, and 
the patient's postoperative course was "essentially 
uneventful".  

Letters from James C. Nash, M.D., dated in December 1964, 
were also received. Dr. Nash indicated that he began treating 
the Veteran for recurrent duodenal ulcer in November 1960; 
that his symptoms of abdominal pain, nausea, vomiting, and 
inability to eat became worse; and that he was carried into 
the physician's office in very serious condition in February 
1964, with stupor, hypotension, marked dehydration, upper 
abdominal distention, and excruciating pain in his abdomen.  
He was immediately admitted to the hospital, where x-rays 
showed complete pyloric obstruction and possible perforated 
ulcer, and a subtotal gastrectomy was performed.  He was 
discharged from the hospital in March 1964, and "was 
disabled to work for several weeks".  

The Veteran was examined for VA compensation purposes in 
January 1965.  He reported that he had had about 60 percent 
of his stomach surgically removed in February 1964.  He 
indicated that he felt that the surgery had done him a lot of 
good, but that he still had bloating spells at times and a 
"dull aching and hurting" that went up into his chest.  He 
said that he ate small meals about six times a day, and that 
he still took Maalox and nerve pills.  He reported that he 
had not vomited or passed any blood, and that he did not have 
to run to the bathroom after every meal.  However, he was 
afraid of getting back to the same shape he was in before the 
operation, and thought that his nerves seemed to keep him 
"torn up" or affected his stomach.  

On physical examination, the postoperative incision was well 
healed.  The Veteran was not tender over the lower abdomen, 
but he was tender over his upper abdomen. His weight was not 
reported, but it was noted that he appeared undernourished 
and thin.  Fluoroscopic examination revealed a probable post-
surgical mucosal irregularity of the gastric remnant.  The 
diagnosis was post-operative gastrectomy for duodenal ulcer.  

On neuropsychiatric examination in January 1965, the Veteran 
reported that he worked as a welder in construction when he 
was able.  He stated that lately he had not been able to do 
it much.  He indicated that he got so nervous and weak and 
anxious, and his stomach hurt, and that he just could not do 
any type of work.  He expressed a desire to take training for 
something else, if it was available.  In addition to his 
stomach trouble, he complained of dizziness; "fainty" 
spells; his heart beating fast; numbness in his hands, 
fingers, and wrists; and trouble sleeping.  The examining 
physician noted that the Veteran was tense, anxious, and 
nervous.  He was not depressed at the time of the 
examination, but probably was at times when he tried to work 
and was not very successful.  His judgment and insight were 
faulty, and it was noted that he appeared to be dependent and 
somewhat immature and probably had a good deal of trouble 
making any decisions.  The diagnosis was anxiety reaction.  

By a decision entered in February 1965, the RO confirmed and 
continued the Veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.  Thereafter, in 
April 1965, VA received a March 1965 letter from Charlie H. 
Burt, M.D.  The letter contained the same essential 
information as that found in his letter of October 1964 
(summarized above).  

In August 1965, the Veteran filed a VA Form 1-9, expressing 
his disagreement with the RO's February 1965 decision.  In 
support of his appeal, the Veteran noted that it was 
necessary for him to eat six to eight times daily, and that 
he lost "much time from employment and with weight loss".  
Appended to the Veteran's August 1965 appeal were further 
statements from Drs. Burt and Nash, and a statement from the 
Veteran's employer.  

The statement from Dr. Burt, dated in April 1965, indicated 
that the Veteran had undergone a 60 percent gastric resection 
and bilateral vagotomy in February 1964 as a result of 
chronic duodenal ulcer and pyloric stenosis.  Dr. Burt 
indicated that, subsequent to the surgery, the Veteran 
reported a "fluttering of the heart" and fainting episodes, 
usually accompanied by profuse sweating after eating. Dr. 
Burt stated,  "This, no doubt, is a post-gastrectomy 
syndrome complex."  Dr. Burt noted that the intake of sweets 
aggravated the Veteran's symptoms, and that he complained of 
tightness in the chest brought on by fullness of the stomach 
or gas. Dr. Burt noted that constipation had bothered the 
Veteran on and off since surgery, "which is unusual 
following the vagotomy".  He indicated that the Veteran's 
symptoms persisted, even though it had been more than a year 
since the surgery, and noted that the Veteran had lost time 
from work.  

Dr. Nash reported in his statement of June 1965 that he had 
treated the Veteran after his subtotal (60 percent) 
gastrectomy operation in February 1964.  More specifically, 
Dr. Nash stated that he had treated the Veteran for certain 
"complications" of the surgery, which included a so-called 
"dumping syndrome" and "increasing anxiety nervous 
reaction"; conditions that "have been increasingly 
disabling[,] causing him to lose more and more time from 
work.  Dr. Nash further indicated that, even with eating six 
to eight times per day, the Veteran had frequent episodes of 
weakness, sweating, tremor, nervous reaction, and low 
pressure.  The doctor stated, "In my opinion[,] this Veteran 
deserves much more than the 20% disability he is drawing and 
has been drawing even before his stomach surgery."  

The statement from the Veteran's employer, dated in July 
1965, indicates that he was employed with the company since 
1963.  The letter states that he lost time before his 
operation in February 1964, and that he still had trouble 
with his stomach and lost time from work after the surgery.  
The employer stated, "It is my opinion this man has worked 
days when he wasn't able due to medical expenses and family 
obligations."  

VA scheduled the Veteran for another compensation examination 
in September 1965.  He weighed 148 pounds.  The examining 
physician stated that "he does not appear too much 
underweight at the present, but he does lose anywhere from 
five to ten pounds at intervals."  It was noted that there 
had been no recent bleeding; that he was unable to vomit, but 
did pass mucus quite often through the bowels; and that he 
reported having discomfort in the chest and upper abdomen, 
dizzy spells, weak spells, and nervous spells, all of which 
were worse after he ate.  He also complained of being 
constipated.  The Veteran indicated that he had lost about 
one month from work during the year, and stated that he was 
only able to do his work because the boss was good to him and 
helped him along.  He reported having very little appetite, 
indicated that his stomach would "knot up", and stated that 
he "just does not feel good".  

The examining physician opined that it was impossible to tell 
which of the Veteran's symptoms were due to his stomach and 
which may be due to his nervous condition.  It was noted that 
some of the symptoms he complained of were present before the 
operation, but that from the Veteran's description it sounded 
like he had a dumping syndrome.  On physical examination, the 
postoperative scar was well healed and asymptomatic.  There 
were no enlarged, palpable organs, he was not tender in any 
one spot, and the bowel was normal brown.  The diagnosis was 
residuals of partial resection of the stomach with bilateral 
vagotomy.  

Subsequently, in December 1965, the Veteran filed another VA 
Form 1-9.  He stated, in part, "I have had a lot of trouble 
with my stomach to the point that I have lost a lot of time 
from employment and my nerves have become so severe and to 
the point to where they are affecting my health in general 
and my relations with other people."  

Based on a review of the foregoing evidence, the Board, by a 
decision entered in March 1966, denied the Veteran's appeal 
for a rating in excess of 20 percent for postoperative 
residuals of subtotal gastrectomy.  The Board took note of 
the fact that the Veteran's postoperative residuals were 
manifested by dizziness and weakness, worse after meals, and 
that he had lost time from work.  However, with regard to 
weight loss, the Board found that although the Veteran had 
experienced periodic variations in his weight (ranging from 
144 to 150 pounds since the time of his separation from 
service), he had not manifested an appreciable amount of 
weight loss, sustained over a period of time.  Based on that 
finding, and the lack of evidence indicating that the 
Veteran's condition was manifested by diarrhea, the Board 
found that the Veteran's postoperative residuals were not 
productive of more than "mild" disability, and that an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.114, 
DC 7308, was not warranted.  

In November 1966, a U.S. Senator wrote the RO on the 
Veteran's behalf.  It was noted that the Veteran had told the 
Senator that he had had 75 percent of his stomach removed, 
and that he felt that he should be entitled to a 70 percent 
rating for his disability.  

Later that same month, the RO responded to the Senator.  The 
RO informed the Senator that the Veteran had been examined in 
September 1965; that the evidence at that time failed to show 
a material change in his disability; that his rating was 
therefore unchanged; that the Board confirmed the RO's 
decision in March 1966; and that the Veteran had not 
submitted any additional evidence to reopen his claim.  The 
RO noted that, if there was a change in the Veteran's 
disability since the time that the matter was last 
considered, the Veteran should submit a statement from his 
physician showing the change, along with a report of a recent 
examination, the diagnosis made, and the findings supporting 
the diagnosis.  

The next communication from the Veteran was received by VA in 
March 1971.  He reported that he had been seen at the VA 
hospital in Birmingham, Alabama in February 1971; that he had 
an electrocardiogram (EKG) and blood tests; that he was given 
some medication; and that he was told to try the medication 
for two weeks to see "if it would straighten me out".  He 
reported that the recent medication had not improved his 
condition, and that medications prescribed by local doctors 
in recent years had likewise been of little benefit.  He 
asserted that his condition had worsened over course of the 
last few years, and asked that he be scheduled for an 
examination to determine, among other things, whether he was 
entitled to an increase in compensation.  

The RO subsequently obtained copies of two VA medical 
certificates, dated in January and February 1971.  The 
certificates collectively show that the Veteran presented for 
examination with complaints of having a lot of pain and 
discomfort in his abdomen.  He stated that he had a dull ache 
in his stomach; that food soured in his stomach; and that he 
had pain going up into his chest.  He indicated that he took 
medication regularly, but never achieved anything other than 
temporary results.  He also reported that these problems 
caused him nervousness and anxiety; that he had many 
"anxiety attacks"; and that he was on Valium, which seemed 
to relieve his "spells".  It was noted that he had had a 60 
percent subtotal gastric resection; that he took a lot of 
Maalox; that he had had some syncope at times; and that it 
was possible from his history that he had a dumping syndrome.  
Physical examination was negative and EKG was "OK".  The 
diagnostic assessment was post gastrectomy syndrome with some 
"dumping" and anxiety and possible anastomotic ulcer.  A 
clinical impression of "THAL" was also recorded.  

When the Veteran was examined for VA compensation purposes in 
May 1971, he complained of a dull aching in the chest, 
especially in the left side; a sensation of fullness in the 
epigastrium, relieved by meals or antacids; occasional 
vomiting; nausea and belching after meals; poor appetite; 
occasional abdominal cramps; constipation; and dizziness.  It 
was noted that he had no history of melena or hematemesis.  
On physical examination, he weighed 155 pounds.  His abdomen 
was tender in the epigastrium to palpation, and there was a 
10-inch scar in the mid-epigastrium from the gastrectomy.  
The rest of the physical examination was normal. A GI series 
revealed a gastric resection of about 50 to 60 percent with 
gastroenteroanastomosis end to end, with a Billroth-type 
anastomosis, without any definite visualization of an ulcer.  
The final diagnostic assessment was postoperative residuals 
of Billroth I anastomosis.  

When the Veteran underwent VA neuropsychiatric examination in 
July 1971, he reported he was employed by a construction 
company, and had been for 4 1/2 months.  It was noted that his 
non-VA income amounted to $7,000.00 per year.  He mentioned 
having problems with an ulcer and a heart condition, but his 
main complaints were referable to his gastric difficulties.  
He reported taking Valium and Maalox, and complained of gas 
pains in his chest "which knock me to [my] knees, my stomach 
gets in a knot".  It was noted that his last hospitalization 
for psychiatric purposes was in 1961 or 1962, and that he was 
currently undergoing fee basis outpatient treatment.  The 
Veteran described his psychiatric condition as poor.  He felt 
that this had not changed since the time of his last 
psychiatric examination.  He complained of black-out spells; 
headaches; knots in his stomach; and trouble going to sleep 
at times.  It was noted that he had a long history of typical 
anxiety/hyperventilation features associated with great 
concern over his physical problems.  It was also noted that 
he was "quite theatrical, i[.]e., 'fighting this thing so 
long-time I got help from VA-[n]o education-[n]eed 100% 
disability and re-education so I can do lighter work.'"

On examination, the Veteran was preoccupied with one or more 
physical complaints for which there was an apparent organic 
basis, i.e., abdominal bloating, pain, and dumping syndrome.  
It was noted that there were occasional periods of 
apprehension and worry, that there was "no psychiatric 
impairment in his work or leisure time activities", that 
"[t]he overall severity of his psychiatric illness is 
minimal", and that the [d]egree of psychiatric impairment is 
none".  The diagnostic assessment was psychoneurotic anxiety 
reaction, chronic, minimal.  

By a decision entered in August 1971, the RO confirmed and 
continued the Veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.  In September 
1971, he filed a notice of disagreement.  He pointed out 
that, since the time of his discharge from service, he had 
had 60 percent of his stomach removed, was presently on 
medication for his stomach and nervousness, and was 
frequently treated for hypotension.  

The Veteran had a personal hearing at the RO in January 1972.  
He testified that he weighed about 142 or 143 pounds; that he 
had to stick to a bland diet; that he ate six times a day; 
that a "little infection" had recently been found in the 
lower part of his stomach; that he was bothered "day in and 
day out" with gas and indigestion; that his stomach got in a 
knot and "soured up" on him; and that it "kicks my nerves 
up on me".  He stated that he had anxiety attacks as a 
result of his prolonged illness.  He denied vomiting or 
passing blood, but reported occasional diarrhea.  He also 
reported feeling weak, and said that he had dizziness "all 
the time".  He reported that he "blacked out" from his 
"sugar count running up".  He also said that he took Maalox 
all the time, and that he took Valium as well.  He stated 
that he had gotten to where he couldn't hardly make it to 
work some days, and that when he did he came back "flopped 
out".  He testified that he worked as a welder with the TVA, 
that he had done so since January 1971, and that he had lost 
"several days" from work.  (He testified that he had missed 
about five days from work for reasons unrelated to his 
stomach disability.  More specifically, to attend to fire 
damage that had been done to his home in November 1971.)  He 
acknowledged that construction work was, by nature, not 
permanent, but stated, "I'm liable to have to quit my job 
tomorrow, I mean that's just how bad I've gotten as far as 
maintaining a job".  He also testified that that his 
condition had cost him because it made him undependable; he 
was sick, missed work, could not work overtime, and would be 
"the first one laid off".  He indicated that he had not had 
a well day since returning from Korea.  

During the hearing, the Veteran submitted an affidavit from a 
Dr. Mooney Jacobs, dated in October1971.  The affidavit shows 
that the Veteran at that time complained of indigestion and 
discomfort in the upper abdomen.  He also complained that 
"food runs right through him".  On physical examination, he 
was tender in the upper abdomen.  The diagnosis was 
postoperative subtotal gastrectomy.  

The Veteran also submitted a memorandum from the TVA, dated 
in December 1971.  The memorandum shows that the Veteran was 
given a warning for unapproved absence because he had had 19 
unexcused absences from work since February 1971.  Eight of 
his absences were in November 1971 (the month the Veteran 
reported absences due to a fire at his home).  According to 
the memorandum, he also reported late to work on 10 occasions 
(once in November 1971) and left work early on 7 occasions 
(three times in November 1971).  

In July 1972, a National Service Officer sent the Veteran a 
letter describing the type of evidence that would be helpful 
to his case.  It was noted that the Veteran needed a 
statement completed by a physician indicating that his post-
gastrectomy syndrome(s) were "severe, associated with 
n[au]sea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia".  It was also noted that it would 
be very helpful for the physician to indicate in his opinion 
that the disabilities rendered the Veteran unemployable.  

Later that same month, VA received a statement from one of 
the Veteran's coworkers.  The coworker stated that the 
Veteran stayed nauseated very frequently; that he had to eat 
four or five times daily; and that his working ability was 
limited.  The coworker asserted that the Veteran was "under 
paid on disability" at 20 percent, and that "100% would not 
[be] too much".

A statement, dated in July 1972, was received from the person 
who had been the Veteran's immediate supervisor since January 
1971.  The supervisor stated that he personally knew that the 
Veteran had lost considerable time from his job due to his 
service-connected disability.  It was also noted that the 
Veteran had to eat four to five times a day.  The supervisor 
stated, "I know that he has stayed on the job when he was 
too sick to work . . . I would like to recommend that his 
record be checked as to why this Veteran is not receiving 
more than 20% disability".  

A medical certificate from Dr. Jacobs, also dated in July 
1972, shows that the Veteran complained of indigestion, 
nausea, pain in the upper abdomen, weakness, sweating, and 
weight loss.  He also complained that food ran right through 
him.  On physical examination, he was tender in the upper 
abdomen.  His blood pressure was 120/80.  A GI series 
revealed a postoperative subtotal gastrectomy with Billroth I 
type anastomosis without definite ulceration or other 
abnormality.  The final diagnosis was postoperative subtotal 
gastrectomy with dumping syndrome.  

In October 1972, the Veteran's representative at the time 
submitted a VA Form 1-646.  The representative argued that 
the Veteran suffered from severe residuals of subtotal 
gastrectomy, and that an increased rating would be in order.  

In December 1972, the Veteran wrote to the Board.  Among 
other things, he asked that his appeal be decided on the 
information in the record, and that it not be sent back to 
the RO for any additional information.  

Based on a review of the foregoing evidence, the Board, by a 
decision entered in January 1973, denied the Veteran's appeal 
for a rating in excess of 20 percent for postoperative 
residuals of subtotal gastrectomy.  With regard to weight 
loss, the Board noted that the Veteran had weighed 144 pounds 
at the time of his separation from service; 150 pounds in 
1952; 145 pounds in 1968; and 148 pounds in 1964.  The Board 
found that the Veteran's disability was manifested by 
continuous mild manifestations consisting of gas, 
indigestion, feeling of fullness, epigastric tenderness, and 
occasional diarrhea and nausea, but that there was no 
vomiting, weight loss, anemia, or evidence of a dumping 
syndrome.  The Board also found that GI series disclosed no 
definite ulceration, and postoperative residuals which were 
functioning well.  Accordingly, an evaluation in excess of 20 
percent under DC 7308 was not warranted.  

In February 1974, the Veteran petitioned VA for an 
"administrative review" of the Board's January 1973 
decision.  He stated that he had to eat six meals a day; that 
he got dizzy and sometimes passed out if he missed a meal; 
and that he was unable to drink liquids with meals because 
the liquids caused food to prematurely "dump" into his 
large intestine before being digested properly.  He reported 
that when this "dumping" occurred, his sugar count got 
extremely high, and he became sweaty and extremely nervous.  
He indicated that he found it increasingly difficult to work 
as a result of these conditions, and that they were "having 
a severe impact on my nervous condition".  

In March 1974, VA responded to the Veteran's petition.  He 
was informed there was no provision in law that allowed for 
an administrative review of the Board's decision, but that he 
could apply to have the Board reconsider its decision.  It 
was also suggested that he might wish to reopen his claim by 
furnishing VA with evidence of his current gastrointestinal 
pathology or manifestations.  

The next communication received from the Veteran was a 
statement dated in September 1986.  He asked that he be 
considered for an increased evaluation for his service-
connected stomach condition, and attached statements from two 
physicians to support his claim.  One of those physicians 
indicated that he had treated the Veteran for difficulties 
with arthritis.  The other physician, Dr. Jacobs, indicated 
in one statement, dated in September 1986, that he had 
treated the Veteran since 1970 for complaints related to his 
stomach-mainly epigastric pain-made worse by stress from any 
cause.  Dr. Jacobs reported that the Veteran had had a 
subtotal gastrectomy, that he had been treated for several 
years for possible marginal ulcer disease, that he started 
having problems with his hips in 1974, and that he developed 
degenerative joint disease in his hips and had problems with 
his knees, back, and cervical spine.  A separate statement 
signed by Dr. Jacobs indicated that he had seen the Veteran 
in December 1984 with complaints of epigastric pain, worse 
when under stress.  Examination at that time revealed 
epigastric tenderness, and the diagnosis was subtotal 
gastrectomy.  It was also noted that the Veteran had a 
questionable marginal ulcer from stressful working 
conditions.  

When the Veteran was examined for VA compensation purposes in 
November 1986, he complained of constant/chronic abdominal 
pain/discomfort, chronic gastroenteritis, nausea, anorexia, 
and episodes of "dumping syndrome" followed by 
constipation.  He denied GI bleeding since the time of the 
surgery in 1964.  On physical examination, his abdomen was 
soft with voluntary guarding.  There was mild, diffuse 
epigastric tenderness, negative rebound, and positive bowel 
sounds.  The pertinent diagnostic assessment was subtotal 
gastrectomy with duodenal ulcers.  The examiner indicated 
that there was no active bleeding ulcer disease, but that the 
Veteran had a severe history of ulcer disease with some 
abdominal discomfort.  A GI series revealed that the Veteran 
was status post Billroth I procedure.  The esophagus and 
remainder of the stomach and duodenum were otherwise 
unremarkable.  

By a decision entered in December 1986, the RO confirmed and 
continued the Veteran's prior 20 percent evaluation for 
postoperative residuals of duodenal ulcer.  

In March 1987, the Veteran wrote the RO "concerning my 
physical handicap which has resulted in loss of my job".  He 
reported that he had been employed by the TVA as a welder, 
that problems with his stomach and arthritis had worsened 
over the past three years such that he had not reported to 
work regularly, and that he was fired in July 1986 due to 
excessive absences.  He stated that he had suffered with his 
stomach problem for 30 years, that he suffered with arthritic 
problems for 15 years, that he had not been able to seek 
employment since July 1986, and that he was in dire need of a 
"raise" in his service-connected disability compensation.  

Received with the Veteran's statement were reports from the 
TVA and two physicians.  The report from TVA showed that the 
Veteran's employment was terminated in July 1986 as a result 
of unapproved absences.  The report from one of the 
physicians, Donald H. Slappey, M.D., dated in December 1986, 
listed the Veteran's diagnoses as degenerative intervertebral 
disc disease of the cervical spine; degenerative arthritis of 
the lumbar spine; history of gastric resection; chronic 
duodenal ulcer disease; and degenerative arthritis of both 
hips.  Dr. Slappey indicated that bilateral total hip 
arthroplasties had been recommended.  The report from the 
second physician, Dr. Jacobs, showed that the Veteran was 
seen in March 1987 with complaints of nausea, pain, and 
dumping syndrome.  The Veteran reported that he had lost 
eight to ten pounds, that he had not been able to work for 
the past ten months, that he took antacids "all the time", 
and that he took Valium for nerves and stress from stomach 
and hip pain.  It was noted that had had ulcer disease since 
the early 1950's; that he had had a partial gastrectomy in 
1964, with treatment since for dumping syndrome and possible 
marginal ulcer disease; that he started having hip and knee 
problems in 1974; that he needed a total hip replacement 
surgery; and that he had been treated for nerves on and off 
since the 1950's.  It was also noted that when he was under 
stress and not able to eat, he got reflux into his esophagus 
and had hypoglycemic episodes due to lack of food. Dr. Jacobs 
listed the Veteran's diagnoses as moderately severe dumping 
syndrome; mild to moderate malnutrition; severe degenerative 
arthritis, especially of the hips; and moderate stress 
syndrome.  

By a decision entered in March 1987, the RO again confirmed 
and continued the Veteran's prior 20 percent evaluation.  The 
Veteran appealed to the Board.  In his substantive appeal, 
dated in June 1987, he stated that he continued to have 
"stomach dumping" after meals with diarrhea; that he 
continued to have nervousness, weakness, and sweating along 
with episodes of diarrhea; that he had numbness in his 
fingers and feet; that he had a dull ache in his stomach and 
tightness in his chest; and that he had lost weight.  He 
reported that he started having problems with arthritis in 
1968, but that he had been unable to tolerate drugs for 
arthritis due to his stomach problems.  He stated, "Due to 
my long history of [u]lcer [d]isease and nervous problems and 
my stomach not being able to tolerate arthritic medicine as 
prescribed, each condition has aggravated and worsened the 
other.  I am asking for a 40% increase in service connected 
disability along with my present rating of 20% for a total . 
. . 60% disability rating."  

In July 1987, the Veteran submitted a Disability 
Determination and Transmittal from the Social Security 
Administration (SSA).  The document shows that the Veteran 
was found to be disabled from July 1986, with a primary 
diagnosis of osteoarthritis of both hips.  

In September 1987, the Veteran's then representative argued 
that recent medical reports showed that the Veteran's post-
gastrectomy syndrome was more severely disabling, and that 
the Veteran should be re-examined.  It was noted that the 
Veteran's symptomatology included moderately severe dumping 
syndrome, mild to moderate malnutrition, nausea, and weight 
loss.  

The Veteran was thereafter examined for VA compensation 
purposes in October 1987.  He reported a history of dumping 
syndrome since the time of his subtotal gastrectomy in 1964.  
He complained that certain types of foods gave him diarrhea, 
reported occasional discomfort in the stomach, and described 
cold sweats and increased heart rate after eating.  He stated 
that he had not been working since July 1986, and that he had 
been eating more often since then.  It was noted that there 
was no history of vomiting, hematemesis, loss of weight, or 
blood in the stool.  His present medications included 
Tagamet, Valium, and arthritis medications.  On physical 
examination, he weighed 147.6 pounds, there was a well-healed 
midline vertical surgical incisional scar extending from the 
xiphisternum to the umbilicus, and slight tenderness in the 
epigastric region.  There were no masses, bowel sounds were 
normal, and the stool was negative for blood.  A GI series 
revealed a status post subtotal gastrectomy with 
gastroenterostomy without any demonstrable abnormalities.  
The final diagnostic assessments were (1) status post 
subtotal gastrectomy with gastroenterostomy, and (2) dumping 
syndrome.  

The Veteran submitted another substantive appeal in February 
1988.  He recounted the history of his disability in some 
detail.  He asserted that he was 55 years old, that he was 
required to eat six meals per day as a result of his service-
connected condition, and that that sort of frequency of 
eating was incompatible with "most jobs".  He reported that 
he had suffered with the condition, including restricted 
activity with family and friends, and that his condition had 
cost him his job with the TVA.  He stated, "I will greatly 
appreciate your careful consideration to evaluate my claim 
for 40% or more increase in disability benefits".  

In March 1988, the Veteran's representative at the time 
submitted a VA Form 1-646.  The representative, among other 
things, argued that the Veteran had slight tenderness in the 
epigastric region on examination; that he had to eat six 
times per day; that he had a dumping syndrome; that he could 
not tolerate certain types of food; that he was taking 
Tagamet, Valium, and arthritic medications; and that his 
disability had affected his employment to the extent that he 
had not been working since July 1986.  It was noted that the 
Veteran contended that, "due to his long history of ulcer 
disease and a nervous problem and his stomach not being able 
to tolerate arthritic medication[,] that his condition has 
been aggravated and worsened through the years".  

Additional written argument was presented in April 1988. The 
Veteran's then representative noted the Veteran's 
contentions, and argued that a higher evaluation was 
warranted "since he has weight loss, malnutrition, pain that 
is not relieved by ulcer therapy, frequent vomiting, [and] 
weight loss . . . productive of impairment of his health".  
It was also noted that it was necessary for him to eat 
several small meals a day, and that he had diarrhea after 
each meal.  

Based on a review of the foregoing evidence, the Board, by a 
decision entered in June 1988, increased the rating for the 
Veteran's postoperative residuals of subtotal gastrectomy 
from 20 to 40 percent under DC 7308.  The Board found that 
his disability was manifested by mild anemia and dumping 
syndrome and was moderately disabling.  



Analysis

The appellant's attorney argues, in essence, that the 
evidence of record at the time of the Board decisions in 
March 1966, January 1973, and June 1988, supported the 
assignment of a 60 percent rating for the Veteran's service-
connected postoperative residuals of subtotal gastrectomy.  
The attorney asserted that "at all relevant times herein, 
the evidence of record supported at least a 60 percent 
rating, as well as an extraschedular rating due to frequent 
periods of hospitalization and marked interference with 
employment" (See January 2003 Fax).  Further, the attorney 
argued that the Board ignored the Veteran's obvious claim of 
secondary service connection for a psychiatric disorder and 
failed consider a claim for a total rating for compensation 
purposes based on individual unemployability (TDIU).  

As to the attorney's assertions that the Board erred in not 
assigning a 60 percent rating, her contentions amount to a 
simple disagreement as to how the facts were weighed and do 
not rise to a level CUE.  That is, the attorney's contentions 
do not provide a valid basis for a CUE claim, since they do 
not allege that the correct facts, as they were known at the 
time, were not before the adjudicator, and it is not 
demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  As the Court 
has held, "simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 43-44 (1993); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).  To raise a valid claim of CUE, the 
appellant must state, with "some degree of specificity," 
what the error is and also provide "persuasive reasons" why 
the result would have been manifestly different but for the 
alleged error.  

The Board notes that the rating criteria for the Veteran's 
gastrointestinal disorder, DC 7308, remained static during 
the relevant periods in question.  Under DC 7308, a 60 
percent evaluation was assigned for severe postgastrectomy 
syndrome associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
evaluation was assigned for moderate symptoms with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 20 percent evaluation was assigned for mild, 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  

While the evidence of record at the time of the March 1966 
Board decision included symptoms of nausea, sweating, 
circulatory disturbance after meals, and hypoglycemic 
symptoms, and that the Veteran lost some time from work, the 
evidence of record also included medical reports that 
suggested his gastrointestinal symptoms were not more than 
mild.  The evidence showed that the Veteran reported some 
improvement of symptoms with medication, denied any vomiting 
or bleeding and, moreover, did not report any problems or 
symptoms of diarrhea.  While the Veteran reported that his 
weight fluctuated, the objective evidence of record showed 
that his weight remained stable and ranged between 144 and 
150 pounds.  The Board is cognizant that a private physician 
reported that the Veteran had a slight weight loss of 15 
pounds when seen in September 1952.  However, the physician 
never indicated the Veteran's actual weight or point to any 
specific document(s) that showed any actual weight change.  
Significantly, the Board notes that when the Veteran was 
examined by VA some 60 days later, he weighed 150 pounds, six 
pounds more than when he was discharged from service in April 
1952.  In addition, the Veteran reported that his maximum 
weight for the past year was 155 pounds.  In any event, VA 
regulations in effect at that time provided that minor weight 
loss or greater losses of weight for periods of brief 
duration are not considered of importance in rating; rather, 
weight loss becomes of importance where there is an 
appreciable loss which is sustained over a period of time.  
See 38 C.F.R. § 4.112 (1965).  

While the evidence showed that the Veteran was hospitalized 
twice prior to the March 1966 Board decision, the first 
admission in 1962, was for gastrointestinal complaints and 
psychiatric problems.  Moreover, the objective findings 
during his hospital course did not reflect any increased 
symptomatology associated with the Veteran's service-
connected gastrointestinal disorder.  Repeated GI studies 
showed no evidence of active ulcerations and there was no 
evidence of anemia.  Further, the records showed that the 
Veteran gained five pounds during his hospital stay.  The 
second hospitalization at a private facility in 1964, was for 
his gastric resection.  

Given the absence of any objective evidence of sustained 
weight loss or diarrhea, the Board's conclusion in March 
1966, that the Veteran's gastrointestinal disorder was not 
more than mildly disabling and did not satisfy the criteria 
for a higher evaluation, was supported by the evidence of 
record.  

Similarly, while there was some evidence of occasional 
vomiting and reported dumping syndrome at the time of the 
Board's January 1973 decision, there was also evidence which 
tended to show that the Veteran's gastrointestinal disorder 
was not sufficiently disabling to warrant a higher 
evaluation.  Specifically, the evidence of record did not 
show any history of melena, hematemesis, or anemia.  The 
evidence showed that the Veteran actually gained weight 
(weighed 155 pounds in 1971), and there was no reported 
symptoms or objective evidence of diarrhea.  The Board is 
cognizant of the medical reports in 1971 and 1973, in which 
the Veteran reported that "food ran right through him."  
However, the Veteran's description could just as likely refer 
to his dumping syndrome, particularly as there was no 
reported history or objective findings that he suffered from 
diarrhea.  Assuming that the Board erred in concluding that 
the Veteran's disability was not manifested by vomiting or a 
dumping syndrome in January 1973, given the lack of any 
evidence of weight loss or diarrhea; two criteria necessary 
for the next higher evaluation, the Board does not find that 
the error rose to the level of CUE.  That is, it cannot be 
said that the evidence of record at the time of the January 
1973 decision undebatably compelled the conclusion that the 
Veteran's disability was more than "mildly" disabling.  

As to the claim of CUE in the June 1988 Board decision, the 
evidence of record at that time showed that the Veteran's 
symptoms included diarrhea and some weight loss (weighed 
147.6 pounds on November 1987 VA examination).  However, the 
Veteran denied any bleeding, vomiting or hematemesis.  The 
physicians who examined him described his malnutrition as 
only "mild to moderate" and his dumping syndrome as only 
"moderately severe."  Furthermore, there was no evidence of 
anemia.  Thus, there was a plausible basis for the Board's 
conclusion in June 1988, that the Veteran's overall condition 
was moderately, rather than severely disabling, and that a 
rating in excess of 40 percent was not warranted.  

Furthermore, neither the appellant nor the attorney has 
offered any persuasive argument as to how the Veteran's 
reported lost time at work, doctors visits, and 
hospitalizations would have manifestly affected the outcome 
of the claims.  The basis for the denial of the claims for a 
rating in excess of 20 percent in March 1966 and January 
1973, was that there was no objective evidence of sustained 
weight loss or diarrhea.  The claim for an evaluation in 
excess of 40 percent was denied by the Board in June 1988, on 
the basis that there was no evidence of malnutrition and 
anemia, or additional symptomatology manifesting severe 
impairment.  The evidence of record showed that the Veteran 
was hospitalized twice from 1952 to 1986, and that he 
maintained gainful employment up until July 1986, when a 
combination of his service-connected gastric disorder and 
multiple nonservice-connected disabilities rendered him 
unemployable.  

There is no indication in the prior Board decisions that the 
claims were considered on an extraschedular basis.  
Therefore, those decisions did not involve a "final 
disallowance" and are not subject to revision on the basis 
of CUE.  Norris. v. West, 12 Vet. App. 413, 422 (1999)(a 
"failure to adjudicate" a claim is not a "final 
disallowance" subject to review for CUE).  However, 
assuming, for the sake of argument, that an extraschedular 
rating was considered, for the reasons discussed above, the 
evidence of record did not show marked interference with 
employment or frequent periods of hospitalization, such as to 
render impractical the application of the regular schedular 
standards.  

In sum, while it can be argued that the Board could have made 
a different decision based on the facts, such an argument is 
a disagreement with how the Board evaluated the facts, and 
does not establish that the Board decision was "undebatably 
erroneous."  See Luallen, supra, at 95.  

Finally, as to the attorney's argument that the Board 
decisions involved CUE in failing to consider the Veteran's 
"obvious claim" for secondary service connection for a 
psychiatric disorder and to assign TDIU, it must be noted 
that the March 1966, January 1973, and June 1988 Board 
decisions did not adjudicate these issues.  As such, those 
decisions did not involve a "final disallowance" of these 
matters and, therefore, are not subject to revision on the 
basis of CUE.  Norris, 12 Vet. App. at 422 (1999).  

ORDER

The motion for revision of the March 1966 Board decision on 
the basis of CUE, for accrued purposes is denied.  

The motion for revision of the January 1973 Board decision on 
the basis of CUE, for accrued purposes is denied.  

The motion for revision of the June 1988 Board decision on 
the basis of CUE, for accrued purposes is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



